Citation Nr: 0738841	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-15 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to an effective date earlier than January 15, 
2002, for service connection for hypertensive vascular 
disease. 

3.  Entitlement to an effective date earlier than January 15, 
2002 for service connection for hypertensive cardiovascular 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1988. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for sleep apnea; and from a January 2005 
rating decision that denied an effective date earlier than 
January 15, 2002 for service connection and a 10 percent 
rating for hypertensive vascular disease and service 
connection and a 30 percent rating for hypertensive 
cardiovascular disease.   

In a May 2005 substantive appeal, the veteran requested a 
hearing before the Board sitting at the RO, but he withdrew 
the request in writing in November 2006.   

In statements in April 2006 and in September 2007, the 
veteran's representative suggested that clear and 
unmistakable error exists in a September 1999 decision by the 
Board.  The veteran's and his representative's attention are 
directed to 38 U.S.C.A. § 7111 and the Board's Rules of 
Practice, 38 C.F.R. § 20.1400 through 38 C.F.R. § 20.1411, 
for the procedure and criteria for revision of a Board 
decision.  If it is the veteran's intent to submit a motion 
for revision of the earlier decision of the Board on the 
basis of clear and unmistakable error, the motion should be 
submitted directly to the Board.  


FINDINGS OF FACT

1.  The veteran's sleep apnea first manifested not earlier 
than 2000 and has not been related to any aspect of service.  

2.  The veteran submitted a petition to reopen a final 
disallowed claim for service connection for hypertension on 
January 15, 2002.  Medical evidence showing a current 
disability and measurements of a related abnormality in 
service was provided in March 2003. 

3.  The veteran was diagnosed with hypertensive 
cardiovascular disease in March 1999.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The criteria for an effective date earlier than January 
15, 2002, for service connection for hypertensive vascular 
disease have not been met.  38 U.S.C.A. 
§§ 5110(b) (1), 7104, 7105 (West 2002); 38 C.F.R. §§ 3.105, 
3.400, 20.1100 (2007).

3.  The criteria for an effective date earlier than January 
15, 2002, for service connection for hypertensive 
cardiovascular disease have not been met.  38 U.S.C.A. § 
5110(b) (1) (West 2002); 38 C.F.R. §§ 3.310, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in February 2004 and in 
September 2004 which informed the veteran of the information 
and evidence required to substantiate the claims and which 
also informed him of the information and evidence VA was to 
provide and which the veteran was to provide.  While the 
first letter did not explicitly ask that the appellant 
provide any evidence in his possession that pertains to the 
claims, he was advised of the types of evidence that could 
substantiate his claims and to ensure that VA receive any 
evidence that would support the claims.  Logically, this 
would include any evidence in his possession.  It is noted 
that the veteran stated in February 2004 that he had no 
additional evidence to submit. 

The Board observes that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
following five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Accordingly, VA is to notify the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the veteran was not provided with a 
notice regarding the assignment of a rating and effective 
date for any service connection claims prior to an initial 
decision by the RO.  Here, the veteran is in part challenging 
the effective dates assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Furthermore, as the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for sleep apnea, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as a U.S. Army cook.  He contends that his 
respiratory disorder, diagnosed as sleep apnea, first 
manifested in service.  He contends that his service medical 
records contained evidence of hypertensive vascular disease 
and that service connection should be effective at an earlier 
date.  

Sleep Apnea

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Service medical records are silent for any symptoms, 
diagnosis, or treatment of a chronic respiratory disorder, 
including sleep apnea.  In a December 1987 discharge 
examination, the veteran indicated that he experienced 
trouble sleeping.  The examiner noted only that the veteran 
had recent symptoms of insomnia and nervousness.  He noted no 
abnormalities of the head, nose, sinuses, or throat, and 
diagnosed no respiratory disorders or deficits.  There was no 
medical evidence that the veteran had symptoms or a diagnosis 
of sleep apnea.  

In July 2000, a VA physician noted the veteran's reports of 
dry mouth, disruptive sleep, occasional daytime sleepiness, 
and that the veteran's spouse reported that the veteran 
snored at night.  The physician stated that the veteran was 
"a candidate for sleep apnea."  In a September 2000 
examination, the same physician did not comment on any 
current sleep difficulty but observed that further 
examination was necessary to "rule/out" sleep apnea.  There 
is no record of any immediate testing or evaluation of the 
disorder.  Chronic difficulty with nocturnal respiration was 
not noted in subsequent outpatient treatment records for the 
next two years. 

In October 2002, a VA examiner noted that the veteran 
reported continued snoring and awakening during the night.  
He was provided educational materials regarding obstructive 
sleep apnea and referred to a pulmonologist.  Although there 
is no record of an evaluation by a specialist, in January 
2003, an examiner noted that the veteran had been provided 
with a continuous positive air pressure device and had no 
complaints other than dry mouth.  

In December 2004, a VA examiner noted that the veteran 
reported having been diagnosed with sleep apnea "last year 
after military service."  The veteran reported that he 
experienced benefits from the air pressure device but 
continued to experience hypersomnolence during the day.  

The Board concludes that service connection for sleep apnea 
is not warranted because the disability was not diagnosed 
earlier than 2000 and because the disorder has not been 
related to any aspect of service.  There is no evidence that 
the insomnia noted on the veteran's discharge physical 
examination was related to a respiratory disorder.  The Board 
acknowledges the veteran's contention that his sleep 
difficulties at the end of service, which reportedly 
continued since that time, are related to his current 
respiratory disorder.   However, as a layperson, the veteran 
does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not 
probative as to the etiology of his current nocturnal 
respiratory difficulties.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  There is no competent medical evidence of record 
that indicates that there is, or even may be, a relationship 
between the currently diagnosed condition and the complaints 
in service and the continued symptoms which the veteran has 
reported.  

The weight of the credible evidence demonstrates that the 
veteran's current sleep apnea first manifested many years 
after service and is not related to any aspect of active 
service.   As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Earlier Effective Date for Service Connection for 
Hypertensive Vascular Disease and Cardiovascular Disease


The veteran contends that the January 2005 decision of the RO 
that denied an earlier effective date for service connection 
for hypertension contains clear and unmistakable error 
because his service medical records showed evidence of high 
blood pressure in service.  The effective date for service 
connection for service connection for hypertension and for 
cardiovascular disease secondary to hypertension was assigned 
in an RO decision in May 2004.  

A prior final decision of the VA can be reversed or amended 
where evidence establishes clear and unmistakable error.  
38 C.F.R. § 3.105(a).  

In this case, in August 2004, the veteran submitted a timely 
notice of disagreement with the assignment of an effective 
date for service connection in May 2004.  In January 2005, 
the RO denied an earlier effective date, and the veteran 
submitted a timely notice of disagreement in February 2005 
and a timely substantive appeal in December 2005.   The May 
2004 and January 2005 RO decisions are not final and are 
properly before the Board on appeal.  Therefore, the criteria 
for reversal of an  
RO decision based on clear and unmistakable error are not 
applicable.  

The Board denied a claim for service connection for 
hypertension in September 1999 because the evidence did not 
show that the veteran's hypertension first manifested in 
service, within one year after service, or that it was 
related to any aspect of service.  The veteran did not appeal 
to the U.S. Court of Veterans Claims (Court) and the decision 
became final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100. 

In April 2000, the RO received the veteran's claim for an 
increased rating for hypertension.  As service connection was 
not in effect for the disorder, the RO interpreted the 
submission as a petition to reopen the final disallowed claim 
for service connection.  In August 2000, the RO denied the 
petition because no new and material evidence had been 
received since the last final disallowance of the claim 
relevant to the reason for the previous disallowance.  The 
veteran did not express disagreement within one year and the 
decision became final.  38 U.S.C.A. § 7105, 38 C.F.R. 
§ 3.104.  

On January 15, 2002, the RO received a petition to reopen the 
claim for service connection for hypertension.   

The effective date for the grant of service connection based 
on a claim reopened after final disallowance is either the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b) (1); 38 C.F.R.
§ 3.400 (r).

When service connection is established for a secondary 
condition, the secondary condition shall be considered as 
part of the original condition.  38 C.F.R. § 3.310. 

Since 2000, the RO received VA outpatient medical records 
including a March 28, 2003, record by the veteran's VA 
primary care physician.  She noted a review of service 
medical records provided by the veteran and stated that the 
records showed more than three occasions where elevated blood 
pressure was measured with systolic greater than 140 mm Hg 
and diastolic greater than 90 mm Hg.  She also confirmed a 
current diagnosis of controlled hypertension.  In May 2004, 
the RO determined that new and material evidence had been 
received and reopened the claim.  The RO determined that the 
March 2003 record by the primary care physician provided 
competent medical evidence of a current disability and in-
service medical measurements of an abnormal condition.  The 
RO inferred that the high blood pressure measurements in 
service represented the incurrence of a disease and granted 
service connection and a 10 percent rating for hypertension, 
effective January 15, 2002, the date of receipt of petition 
to reopen the claim.  

The RO also noted that VA records showed that the veteran had 
been first diagnosed with hypertensive cardiovascular disease 
in 1999.  Service and post-service medical records are silent 
for any symptoms, diagnoses, or treatment of cardiovascular 
disease earlier than 1999.  The RO inferred that the 
cardiovascular disease was secondary to hypertension and 
granted service connection and a 
30 percent rating, effective January 15, 2002, the date of 
service connection for the original disorder.   

With respect to hypertensive vascular disease, the Board 
concludes that an effective date earlier than January 15, 
2002, is not warranted.  The Board refers to the criteria for 
service connection discussed in the previous section.  The 
date of petition to reopen a final disallowed claim was 
January 15, 2002.  Entitlement to service connection did not 
arise until March 28, 2003 when the VA primary care physician 
provided comments interpreted as sufficient to meet all three 
requirements for service connection.  Accordingly, the 
effective date cannot be any earlier than January 15, 2002, 
the date of the petition to reopen, pursuant to 38 C.F.R. 
§ 3.400.  

With respect to hypertensive cardiovascular disease, the 
Board concludes that an effective date earlier than January 
15, 2002 is not warranted.  Entitlement to service connection 
as a secondary disability cannot arise earlier than the 
effective date for service connection for the original 
disorder.  As this date is coincident with the date of 
receipt of the petition to reopen the claim for the original 
disorder, the effective date cannot be earlier than January 
15, 2002.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied. 

An effective date earlier than January 15, 2002, for 
hypertensive vascular disease is denied. 

An effective date earlier than January 15, 2002, for 
hypertensive cardiovascular disease is denied.


REMAND

In a statement dated in December 2005 the veteran expressed 
disagreement with a VA rating decision dated in January 2005 
concerning the evaluations assigned to hypertensive vascular 
disease and hypertensive cardiovascular disease.  In 
addition, he expressed disagreement with the denial of a 
total disability rating for individual unemployability (TDIU) 
in that rating decision.  Although the representative did not 
mention TDIU in the cover letter accompanying the notice of 
disagreement, the veteran was clear in his intent to initiate 
an appeal as to the TDIU issue.  

The veteran's statement complies with regulatory provisions 
as a Notice of Disagreement.  See 38 C.F.R. § 20.201 (2007); 
see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD 
need only consist of a writing that expresses disagreement 
with an RO decision).  To date, the RO has not issued the 
veteran a Statement of the Case (SOC) with respect to TDIU.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the veteran an SOC 
with respect to the issue of TDIU, to 
include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.  The RO 
should allow the appellant the requisite 
period of time for a response.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


